394 U.S. 719
89 S. Ct. 1470
22 L. Ed. 2d 674
CONSOLIDATED COPPERSTATE LINESv.UNITED STATES et al.
No. 1128.

STRICKLAND TRANSPORTATION CO., Inc.
v.
UNITED STATES et al.
No. 1141.
Supreme Court of the United States
April 21, 1969
David Axelrod, for appellant Consolidated Copperstate Lines.
Dennis G. Lyons and Joe A. Keith, for appellant Strickland Transportation Co.
Solicitor General Griswold, Assistant Attorney General McLaren, Robert W. Ginnane, Nahum Litt and Jerome Nelson, for appellees United States and others.
T. S. Christopher, for appellee Braswell Motor Freight Lines, Inc.
Carl L. Phinney, for appellee Herrin Transportation Co.
Phillip Robinson, for appellees Central Freight Lines, Inc., and others.
Reagan Sayers, for appellee Ryder Truck Lines, Inc.
Robert E. Joyner, Phineas Stevens and Charles D. Mathews, for appellees Arkansas-Best Freight System, Inc., and others.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.


2
Mr. Justice FORTAS took no part in the consideration or decisions of these cases.